PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of:


LAMBERT, ROLF, et al.

:
Application No.:  17/418,908

:	DECISION ON PETITION 
Filed:  June 28, 2021

:	TO MAKE SPECIAL UNDER
Attorney Docket No.:   86979 

:            37 CFR 1.102(c)(1)





This is a decision on the petition under 37 CFR 1.102(c)(1), filed June 21, 2022, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he/she has evidence that inventor Rolf Lambert, is over 65 years of age.  Accordingly, the above-identified application has been accorded “special” status.

Accordingly, the office did notice a second petition for age stating inventor Giovanni Cavallo is 65 years of age or older.  However, an application only needs the statement from one inventor.  A proper reply to the above-identified application has been accorded.
 
Telephone inquiries concerning this decision should be directed to Dale Hall at 571-272-3586.

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Dale A. Hall/Paralegal Specialist, OPET